[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 331 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 333 
The motion to amend the complaint by changing the claim for damages, occasioned by the negligence of the defendants, and resulting in the death of plaintiffs' intestate, from five thousand dollars to twenty-five thousand dollars, involves the question whether section 18 of article one of the new Constitution operates retrospectively, and affects causes of action accrued before it went into effect. The language of that provision is: "The right of action now existing to recover damages for injuries resulting in death shall never be abrogated, and the amount recoverable shall not be subject to any statutory limitation." At Special Term Judge PRYOR denied the motion to amend, upon the ground that the constitutional provision was prospective only and did not operate upon causes of action antedating its own existence. The General Term reversed and granted the amendment, and the defendants appeal from that order.
The same question at nearly the same time came before the General Term of the first department, which held that the provision did not operate retrospectively. We think that conclusion was correct (O'Reilly v. Utah, N.  C. Stage Co.,
87 Hun, 406), and adopt the reasoning of the opinion by FOLLETT, J., in that case as a sufficient expression of our own views.
The order of the General Term should be reversed and that of the Special Term affirmed, with costs.
All concur.
Ordered accordingly. *Page 334